Citation Nr: 0716996	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  95-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right foot injury.

2.  Entitlement to the assignment of a higher initial 
disability rating for bilateral hearing loss, rated as 
noncompensably disabling, from August 4, 1994 to May 1, 2001.

3.  Entitlement to the assignment of a higher initial 
disability rating for bilateral hearing loss, rated as 10 
percent disabling since May 2, 2001.

4.  Entitlement to the assignment of a higher initial 
compensable disability rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active military duty from July 1961 to 
August 1964, and from February 1965 to February 1968.  Prior 
to serving on active duty, the veteran served in the Ohio 
Army National Guard from June 1959 to December 1959 on active 
duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which determined the following: denied 
service connection for the residuals of a right foot 
disability; granted service connection of bilateral hearing 
loss, assigning a noncompensable disability rating; and 
granted service connection for hemorrhoids, assigning a 
noncompensable disability rating.  In June 1997, jurisdiction 
of this appeal was transferred to the VARO in Los Angeles, in 
accordance with the veteran's request.  

The veteran appeared before the undersigned Veterans Law 
Judge in March 2004, and a copy of the hearing transcript has 
been associated with the claims file.  This case was 
previously before the Board in June 2005, at which time the 
case was remanded to the Agency of Original Jurisdiction 
(AOJ) for additional development.  As was noted in the 
Board's June 2005 remand, the issue of an increased 
disability rating for tinnitus is not in appellate status.  
The case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The weight of the evidence of record does not show that 
the veteran's right foot disability is related to service.

2.  For the period August 4, 1994, through May 1, 2001, the 
evidence shows that the veteran suffered from no more than 
level II right ear hearing loss and level III left ear 
hearing loss.

3.  Since May 2, 2001, the evidence shows that the veteran 
has suffered from no more than level III right ear hearing 
loss and level IV left ear hearing loss.

4.  For the period August 4, 1994, through August 15, 1996, 
the medical evidence shows that veteran's hemorrhoids were 
productive of symptoms of discomfort including pain, itching 
and occasional bleeding, but not more than mild to moderate 
in degree; no rectal prolapse was shown.

5.  For the period August 16, 1996 through March 19, 1997, 
the veteran suffered from moderate symptoms of rectal 
prolapse, characterized by recurrence of prolapse with every 
bowel movement, accompanied by minor bleeding.

6.  Since March 20, 1997, the veteran's hemorrhoids were 
productive of symptoms of discomfort including pain, itching 
and occasional bleeding, but not more than mild to moderate 
in degree; no rectal prolapse has been shown.


CONCLUSIONS OF LAW

1.  The veteran's right foot disability was not incurred in 
or aggravated by service . 38 U.S.C.A. §§ 101(22), (24), 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303 (2006).  

2.  For the period August 4, 1994 through May 1, 2001, the 
criteria for an initial compensable disability rating for the 
veteran's service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.85, Tables VI and VII, Diagnostic Code 6100 
(2006).

3.  Since May 2, 2001, the criteria for an initial disability 
rating in excess of 10 percent for the veteran's service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.85, Tables VI and VII, Diagnostic Code 6100 (2006).

4.  For the period August 4, 1994, through August 15, 1996, 
the criteria for an initial compensable disability rating for 
the veteran's service-connected hemorrhoids have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.114, Diagnostic Codes 7334, 7336 (2006).  

5.  For the period August 16, 1996, through March 19, 1997, 
the criteria for an initial 30 percent disability rating for 
the veteran's service-connected hemorrhoids have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Codes 7334, 7336 (2006).  

6.  Since March 20, 1997, the criteria an initial compensable 
disability rating for the veteran's service-connected 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Codes 
7334, 7336 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a Right Foot Injury

The veteran's service personnel records show that he had 
active duty for training service (ACDUTRA) with the Ohio 
National Guard from June 1959 to December 1959.  The veteran 
also had active duty service from July 1961 to August 1964, 
and from February 1965 to February 1968.  

The veteran claims entitlement to service connection for the 
residuals of a right foot injury.  Specifically, the veteran 
claims that he sustained a right foot fracture during basic 
training in the Ohio National Guard in 1959, treated with a 
cast at the Army hospital in Fort Knox, and that he currently 
suffers from the residuals of that injury.  At his March 2004 
Board hearing, the veteran testified that he did not have any 
problems with his right foot during his periods of active 
duty service from July 1961 to August 1964 or February 1965 
to February 1968.  

Under applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released there from under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1.  In addition, the term "active duty" means, in 
pertinent part, full-time duty in the Armed Forces, other 
than active duty for training.  See 38 U.S.C.A. § 101(21), 
38 C.F.R. § 3.6(c).  The term "active duty for training" 
means full-time duty in the Armed Forces performed by members 
of the Reserve Components or National Guard for training 
purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(d).  
The term "active military, naval, or air service" includes 
active duty and any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was 
incurred in service is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after military service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Board notes that where a veteran who served for ninety 
(90) days or more during a period of war (or during peacetime 
service after December 31, 1946) develops certain chronic 
diseases (such as arthritis) to a degree of 10 percent or 
more within one year from separation from service, such 
disease may be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran's service medical records (SMRs), which include 
medical records from the Ohio National Guard in 1959, do not show 
that the veteran complained of, was treated for, or diagnosed 
with, any right foot fracture, or other problems, except for a 
November 1964 examination report noting pes planus.  Otherwise, 
the veteran's feet were clinically evaluated as normal several 
times during service, and upon separation from service in 1968.  
In the history gathered as part of these examinations during the 
course of the veterans active service, the veteran repeatedly 
denied experiencing "foot trouble," and the examinsers likewise 
did not report any history of a foot injury or fracture or of 
foot surgery.  Aside from the examination notation of pes planus 
in 1964, service medical records show the veteran was seen 
exclusively for unrelated medical problems and contain no 
indication of treatment for a foot injury or fracture.  In regard 
to the veteran's period of ACDUTRA with the Ohio National Guard 
from June 1959 to December 1959, the SMRs consist of the 
veteran's examination upon entrance into service.  While the 
veteran has asserted that the military "lost" the SMRs from his 
period of ACDUTRA with the Ohio National Guard, there is no 
indication that any SMRs were lost, misplaced, destroyed, nor is 
there are any suggestion of additional medical records or that 
the SMRs from his ACDUTRA time period is incomplete.  Indeed, an 
alternative request for records from Fort Knox for the veteran's 
ACDUTRA period medical records states that no records were on 
file.  Although the veteran contends that he was told that his 
records for this period were burned in a fire, there is no 
indication from the military that any of the veteran's SMRs were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  

There is no medical evidence of a right foot injury or residuals 
thereof until September 1994, when a VA examination report 
diagnosed the veteran with "residual, status post metatarsal 
fracture."  The examiner recounted the history reported by the 
veteran that he incurred a fracture of the first metatarsal of 
the right foot that healed, but later had surgery on a right foot 
bunion.  The examiner did not offer an opinion as to whether the 
current diagnosis was related to any injury or disease sustained 
in service.  An associated X-ray report revealed that there was a 
small ostyeophytic spur that "may represent an old avulsion 
fracture."  Degenerative joint disease was observed in the 
metatarsophalangeal joint in the right great toe, and a question 
was raised as to whether the flattened head of the right great 
toe resulted from a surgical modification.

An August 1996 letter from the veteran's private physician, 
H.B.R., states that the veteran underwent a physical examination 
of the right foot and recites history reported by the veteran, 
which is summarized as follows:  1) During service in 1959, the 
veteran sustained a broken bone in his right foot instep, which 
resolved; 2) in 1994, upon taking a job that required a lot of 
walking on uneven terrain, symptoms returned to the same area of 
the foot that was injured in service; and 3) when he took a less 
strenuous job in 1996, the symptoms disappeared.  H.B.R. opined 
that "[i]t therefore appears that [the veteran] has some 
permanent impairment due to his military injury that limits him 
in some types of work and activities.  Our examination is 
consistent with the history that [the veteran] relates."  H.B.R. 
does not offer a particular diagnosis affecting the right foot.

A February 2006 VA examination report included a physical 
examination of the right foot, a review of the claims file, and 
recounts the veteran's reported history of sustaining a right 
foot instep fracture in 1959 during service in the National 
Guard.  The diagnosis was right foot trauma with residuals of a 
metatarsal fracture.  The examiner opined that this diagnosis is 
"as likely as not related to duty in the National Guard and 
further exacerbated by further military active duty."  The 
examiner further stated that "it is as likely as not that the 
first metatarrsal [sic] degenerative changes described in the x-
ray report are a result of the initial foot injury, further 
leading to degenerative metatarrsal [sic] head disease, impacting 
the MP joint, requiring a definitive bunionectomy at a later 
date."  A contemporaneous VA radiology report contained the 
following impression:  "Evidence of previous surgery.  
Degenerative arthritic changes at the MP joint of the first 
toe."

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for the residuals of a 
right foot injury.  

At the outset, the Board notes that as there is no evidence 
of right foot arthritis, to a degree of 10 percent or more 
within one year of separation from service, presumptive 
service connection therefor under 38 C.F.R. §§ 3.307, 
3.309(a) is not warranted. 

In this case, the veteran contends that his right foot 
disability was incurred during his period of ACDUTRA.  In 
order to establish service connection for disease or injury 
alleged to have been sustained during a period of ACDUTRA, 
the claimant must produce evidence that a disability was 
incurred during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
See 38 U.S.C.A. § 101(24) (West 2002); Harris v. West, 13 
Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Therefore, in order to be granted service 
connection, the veteran must show that he actually incurred a 
right foot injury during his period of ACDUTRA.  

The veteran's claim that he fractured his foot during ACDUTRA is 
not supported by the SMRs, by any medical records made at a time 
proximate to service, or by contemporaneously recorded 
documentation supporting the continuity of symptomatology from 
service through 1994, about 25 years after service discharge.  On 
the other hand, the veteran has offered sworn testimony that he 
fractured his foot during ACDUTRA in 1959.  The weight of the 
evidence is against the veteran's claim.  It is concluded that it 
is more likely than not that, if the veteran had fractured his 
foot as contended, this injury would have been noted in the SMRs.  
A history of several other unrelated medical problems was noted 
repeatedly in the SMRs, including that from information obtained 
for clinical purposes from the veteran.  This information 
reflects that the veteran repeatedly denied having had foot 
problems or broken bones.  There is no medical documentation of 
any foot problems for about 25 years following service.  The 
Board concludes that it is implausible that an injury as severe 
as a fracture of the foot would not have been recorded in medical 
records during service or, apparently, during this long interval 
following service separation.  

The Board has considered the private and VA medical evidence, all 
generated many years subsequent to service, containing opinions 
that that the veteran's current right foot disablity is related 
to a right foot injury sustained during ACDUTRA.  However, these 
opinions rely on the veteran's own recitation of events, and not 
on any medical evidence documenting that the veteran, in fact, 
fractured or otherwise injured his right foot in service.  In 
short, these medical opinions are based on solely on history 
provided by the veteran that is not supported by the record.  As 
such, these statements are speculative and of no probative value.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept doctors' opinions that are based upon the 
claimant's recitation of medical history); and Elkins v. Brown, 5 
Vet. App. 474, 478 (rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed any 
relevant document that would have enabled him to form an opinion 
on service connection on an independent basis).  A medical 
opinion based on speculation, without supporting clinical data or 
other rationale does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Moreover, lay histories are not transformed into competent 
evidence merely because the transcriber happens to be a medical 
professional.  LaShore v. Brown, 8 Vet App 406 (1995).

While the February 2006 VA examination report notes that the 
claims file was reviewed and the examiner attributes the 
veteran's current right foot disability to service upon such 
review in conjunction with a physical examination, no comment was 
made on the absence of medical evidence of any right foot 
problems throughout service or until 1994, some 25 years after 
the claimed date of the injury.  In addition, no explanation or 
rationale was offered for the examiner's conclusions that the 
right foot injury was exacerbated by service, particularly in 
view of the fact that the SMRs are devoid of any indication that 
the veteran suffered from such right foot injury or related 
problems.  Again, this opinion is speculative and of no probative 
value.

The Board has considered the veteran's written statements and 
hearing testimony submitted in support of his contention that he 
currently suffers from the residuals of a right foot injury 
sustained in service.  This testimony is outweighed by the 
negative evidence, as discussed above.  In addition, the veteran 
is not a medical expert, and his statements do not serve as 
competent medical evidence of a nexus between currently diagnosed 
right foot disability and its relation to any injury claimed to 
have been sustained in service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Moreover, as noted above, the 
record does not support his contention that he fractured or 
otherwise injured his right foot during ACDUTRA or later periods 
of active duty, or that his current right foot ailment is 
otherwise related to service.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for the residuals of a 
right foot injury.  As such, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Higher Initial Rating Claims

The veteran contends that the severity of his service-
connected hearing loss and hemorrhoids are greater than the 
assigned disability rating reflects.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to the 
claims on appeal, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
claims on appeal in this case were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
the original rating.  Thus, the Board characterized the 
rating issues on appeal as claims for higher initial ratings.  
Consideration must be given to whether a higher rating is 
warranted for any period of time from the effective date of 
the award - a practice know as "staged ratings."  
Fenderson, supra.  Under the circumstances of this case, the 
Board must evaluate the veteran's service-connected hearing 
loss and hemorrhoids claims from the date they became 
effective.  The Board adds that inasmuch as the veteran has 
continued to express dissatisfaction with the disability 
ratings assigned and has otherwise not withdrawn his appeal, 
the appeal for the assignment of higher ratings continues.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A.  Evaluations for Bilateral Hearing Loss

By a March 2005 rating decision, the RO initially awarded the 
veteran service connection for bilateral hearing loss and 
assigned a noncompensable disability rating therefor, 
effective August 4, 1994.  In accordance with an August 2002 
rating action, while the case was in appellate status, the RO 
increased the veteran's disability rating for bilateral 
hearing loss to 10 percent, effective May 2, 2002.    

In evaluating service-connected hearing loss, the Ratings 
Schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  In evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  

During the pendancy of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim. 

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered. 38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2000).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2000).  Under the circumstances of this case, as the 38 
C.F.R. § 4.86 is not for application, so any substantive 
differences that exist between the old and new versions are 
does not form the basis of a more favorable benefit to the 
veteran.   

To the extent that the RO may not have considered the change 
in regulations, the Board concludes that this is not 
prejudicial, as the change in regulation has no effect on the 
outcome of the veteran's claims.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995).  The Board finds, therefore, that any 
such decision by the RO is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On VA audiological evaluation in September 1994, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
15
60
60
36
LEFT
10
20
65
70
41

Speech recognition scores were 96 percent in the right ear 
and 100 percent in the left ear.  The diagnosis was high 
frequency sensorineural hearing loss, bilaterally.

A November 1996 private audiological examination report, 
contained an impression of mild to severely sloping high 
frequency sensorineural hearing loss bilaterally.  
Audiometric readings of puretone thresholds in decibels were 
not specified numerically.  Speech discrimination was 
recorded as 100 percent in each ear.  The report does not 
identify whether it was conducted by a state-licensed 
audiologist, nor does it appear that a controlled speech 
discrimination test (Maryland CNC) was conducted as part of 
the evaluation.

By an August 1998 audiological evaluation performed for VA by 
Sonus Hearing Care Associates on contract through QTC Medical 
Services, puretone thresholds in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
30
60
70
45
LEFT
20
30
65
70
47

Speech recognition scores were 88 percent in the right ear 
and 80 percent in the left ear.  The diagnoses included 
bilateral moderate to severe high frequency sensorineural 
hearing loss.  

On audiological evaluation performed by QTC Medical Services 
on contract for VA in May 2001, puretone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
30
65
65
45
LEFT
20
40
75
70
51.25

Speech recognition scores were 80 percent in the right ear 
and 80 percent in the left ear.  The diagnoses included mild 
to severe high frequency sensorineural hearing loss.

A June 2001 private audiological report did not set forth 
specific audiometric readings of puretone thresholds in 
decibels.  Prior audiograms were reviewed, showing that the 
veteran suffered from severe high frequency bilateral hearing 
loss beyond 2000 Hz with normal word recognition.  The 
impression included bilateral sensorineural hearing loss.

On VA audiological evaluation in March 2006, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
25
65
65
43
LEFT
15
45
75
70
51

Speech recognition scores were 92 percent in the right ear 
and 92 percent in the left ear.  The diagnosis included mild 
to severe high frequency sensorineural hearing loss.

Applying the criteria found in 38 C.F.R. § 4.85, the results 
of the veteran's August 1998 audiological evaluation yields 
level II hearing in the right ear and level III hearing in 
the left ear.  Entering the category designations for each 
ear into Table VII produces a noncompensable disability 
rating under Diagnostic Code 6100.  Under the circumstances, 
a compensable disability rating is not warranted for the 
period August 4, 1994 to May 1, 2001.  

Applying the same regulatory criteria the results of the 
veteran's May 2001 audiological evaluation yields level III 
hearing in the right ear and level IV hearing in the left 
ear, which renders a 10 percent disability rating upon 
mechanical application of Table VII under Diagnostic Code 
6100.  And when we apply the regulatory criteria again to the 
most recent audiometric readings of record, from the March 
2006 VA audiological examination, the veteran's is found to 
have level I hearing in each ear, which actually yields a 
noncompensable rating.  Therefore, a disability rating in 
excess of 10 percent for bilateral hearing loss is not 
warranted since May 2, 2001. 

The Board has carefully reviewed and considered the veteran's 
statements and hearing testimony.  However, the Board must 
base its decision on the relevant medical evidence of record.  
As noted above, the correct rating is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmen, supra.  The degree of hearing loss 
shown by the available audiological evaluations does not meet 
the standards for ratings in excess of those already assigned 
by the RO.  Therefore, the preponderance of the evidence is 
against the veteran's claims of higher initial ratings for 
bilateral hearing loss.  As such, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).  

B.  Evaluation for Hemorrhoids

A September 1994 VA examination report noted that the veteran 
had a 1 cm diameter tender hemorrhoid.  There was no prolapse 
or bleeding, and anal examination with gloved finger was 
otherwise within normal limits.

VA treatment records from August and September 1995 show the 
veteran was seen from complaints of itching, burning, and 
bleeding from hemorrhoids.  Internal and external hemorrhoids 
were noted.

An August 16, 1996, letter from the veteran's private 
physician, J. D. B., M.D., explained that the veteran 
suffered from internal hemorrhoids of moderate size and 
prolapse with every bowel movement, requiring either a Sitz 
bath or firm manual pressure.  Minor bleeding is common but 
would become more marked with constipation.  Symptoms of 
itching an burning aggravated by very hot weather and heavy 
lifting could aggravate prolapse.

A March 19, 1997, VA operative report shows the veteran 
underwent a hemorrhoidectomy.  VA clinical records show that 
the veteran was seen for follow-up January and April 1998.  
Hemorrhoids remained present with continued symptoms of 
itching.  Continued treatment with Sitz bath, stool 
softeners, and topical remedies were advised.

In August 1998 the veteran underwent an examination performed 
for VA by Alpine Medical Group on contract through QTC 
Medical Services.  The veteran's history and complaints 
concerning his hemorrhoid symptoms were recited.  Anorectal 
examination revealed good sphincter tone and no fissure or 
fistula present.  There were internal hemorrhoids present but 
no obvious thrombosis.  The feces were positive for occult 
blood.  The diagnosis was hemorrhoids.

A February 2006 VA examination report recited the relevant 
history and veteran's complaints.  Physical examination of 
the rectum revealed a slight perianal bulge of hemorrhoidal 
tissue; no fissures were detected.  Sphincter tone was good 
and the ampulla contained no masses, but the anal canal was 
"minimally tender."  No bleeding was observed.

The veteran' service-connected residuals of a hemorrhoids is 
initially rated under 38 C.F.R. § 4.114, Diagnostic Code 
7336, which provides the schedular criteria for rating 
internal or external hemorrhoids.  A noncompensable 
disability rating is assignable for mild or moderate 
hemorrhoids.  The next higher rating of 10 percent requires 
evidence of external or internal hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The highest schedular 
evaluation of 20 percent is allowable under this diagnostic 
code when there is medical evidence of external or internal 
hemorrhoids causing persistent bleeding and secondary anemia, 
or with fissures. 

In view of the August 16, 1996, letter from the veteran's 
private physician, J. D. B., M.D., the Board has also 
considered 38 C.F.R. § 4.114, Diagnostic Code 7334, which 
provides the schedular criteria for rating prolapse of the 
rectum.  Under this regulation, symptoms of "mild or 
moderate" hemorrhoids is not compensable; a minimum 10 
percent rating is assignable for "Mild with constant slight 
or occasional moderate leakage;" a 30 percent rating is 
assignable for "Moderate, persistent or frequently 
occurring;" and a maximum 50 percent rating is assignable 
for "Severe (or complete), persistent."

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that the 
assignment of a compensable rating under Diagnostic Code 7336 
is not warranted.  In order for the veteran to receive the 
minimum compensable disability rating of 10 percent under 
Diagnostic Code 7336, there must be medical evidence showing 
that his hemorrhoids manifest several symptoms:  "large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences."  38 C.F.R. § 4.114. 
Diagnostic Code 7336.  While the medical evidence shows that 
the veteran certainly suffers from hemorrhoids and associated 
symptoms of discomfort including pain, itching and occasional 
bleeding, there is simply no medical evidence showing that 
the veteran's hemorrhoids are productive of any of the 
symptoms necessary for him to be awarded the minimum 10 
percent rating.  In view of these medical facts, the veteran 
does not meet the schedular criteria for a 10 percent 
disability rating under Diagnostic Code 7336.  

However, for the period August 16, 1996, through March 19, 
1997, the Board finds that based on the medical evidence, the 
veteran is entitled to a 30 percent rating for moderate 
rectal prolapse under Diagnostic Code 7334.  The medical 
evidence shows that beginning with the examination conducted 
by the J. D. B., M.D., on August 16, 1996, the veteran had 
prolapse with every bowel movement accompanied by minor 
bleeding.  This description is consistent with moderate 
rectal prolapse enunciated in Diagnostic Code 7334 because 
the prolapse frequently recurred, i.e., with every bowel 
movement.  The next higher and maximum rating of 50 percent 
is not warranted because the rectal prolapse is not shown to 
be severe (or complete), in that the prolapse was evidently 
not generally present between bowel movements.  On March 19, 
1997, the veteran underwent a hemorrhiodectomy, after which 
the medical evidence reveals no indication or recurrence of 
prolapse.  Therefore, for the period August 16, 1996, through 
March 19, 1997, the Board concludes that the veteran is 
entitled to a 30 percent rating for moderate rectal prolapse 
under Diagnostic Code 7334.  38 C.F.R. § 4.114, Diagnostic 
Code 7334.

In reviewing this appeal, the Board has also considered 
Diagnostic Codes 7332, 7333, and 7335 as they are related to 
conditions affecting the rectum and anus.  However, as the 
medical evidence does not show that the veteran suffers from 
loss of sphincter control, stricture of the anus or rectum, 
or ano fistula, the application of these diagnostic codes do 
not provide a basis for ratings higher than those assigned 
herein.  

Therefore, for the reasons and bases stated above, the Board 
concludes that, for the period August 16, 1996, through March 
19, 1997, the veteran is entitled to a 30 percent disability 
rating.  However, the Board also finds that the preponderance 
of the evidence is against the veteran's claim for an initial 
compensable rating for service-connected hemohrroids for the 
periods August 4, 1994, through August 15, 1996, and from 
March 20, 1997.  As such, the benefit-of-the-doubt rule does 
not apply for these periods, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).  

III.  Extra-Schedular Consideration

Consideration has also been given to providing the veteran 
higher ratings for his service-connected hearing loss and 
hemorrhoids on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1) (2006).  The Board emphasizes that the Schedule 
for Rating Disabilities is based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the 
evidence of record does not document that this case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, referral for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
applicable under the circumstances.  


IV.  VCAA Compliance

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the subsequent notice letters and 
rating actions provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  In this case, the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

Indeed, the veteran was afforded an RO hearing before a 
officer in November 2003 and a Board hearing in March 2004, 
at which times he was assisted by an accredited 
representative.  And at the time of the Board hearing, the 
veteran submitted a waiver, dated March 4, 2004, waiving an 
defect in VCAA notification or timeliness. The issues on 
appeal were previously before the Board in February 2006 and 
remanded for additional development in order to comply, at 
least in part, with certain duty to notify and duty to assist 
requirements of the VCAA.  Additional relevant evidence was 
procured by the AOJ pursuant to the remand, and an additional 
VCAA notice was provided while the case was in remand status 
in April 2006  As such, to the extent the issue on appeal is 
denied, any defect with respect to the timing and content of 
VCAA notice as outlined in Peligrini was cured by the 
development undertaken by the AOJ subsequent to the Board's 
remand, so there is no prejudice to the veteran by proceeding 
to a decision under the circumstance of this case.  Moreover, 
the veteran has had a meaningful opportunity to participate 
in his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
addition, the July 2006 Supplemental Statement of the Case 
(SSOC) essentially readjudicated the veteran's claim based on 
new evidence developed and new arguments advanced, and the 
veteran was afforded an opportunity to respond and provide 
more evidence.  Hence, as the claim was readjudicated 
following the provision of adequate notice, any error as to 
the timing of the notice is nonprejudicial.  See Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006) (As 
long as a determination was made following the notice letter, 
there is no need to draw a distinction as to whether an 
adjudicatory decision was issued in a rating decision or a 
statement of the case.) 

During the pendancy of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was not provided with a notice concerning 
disability ratings and effective dates for the award of 
benefits that would be assigned if service connection were 
awarded, as required by the Dingess/Hartman decision, in the 
April 2006 notice letter and July 2006 SSOC.  However, since 
the Board upholds AOJ's decision denying the service 
connection claim for the residuals of a right foot 
disability, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on such 
issues.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Therefore, since service connection is denied, the 
"downstream" issues of the appropriate disability rating or 
effective date are moot.  Thus, the claim was readjudicated 
following the provision of adequate notice, and any error as 
to the timing of the notice is nonprejudicial.  Prickett, 
Supra.

In regard to the initial rating claims case, since the claims 
involved in this appeal are considered "downstream" issues, 
because they involve higher rating claims from an initial 
decision granting service connection and an original rating, 
Dingess/Hartman notice letters are not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (If, in response to notice 
of its decision on a claim for which VA has already given the 
38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  To the extent this lack of notice may be 
considered a defect, it constituted harmless error and did 
not prejudice the veteran, as the claim was readjudicated by 
the RO in the July 2006 Supplemental Statement of the Case 
(SSOC). 


ORDER

Entitlement to service connection for the residuals of a 
right foot injury is denied.

The assignment of an initial compensable disability rating 
for the period August 4, 1994, through May 1, 2001, for the 
veteran's service-connected bilateral hearing loss, is 
denied.

The assignment of an initial disability rating in excess of 
10 percent from May 2, 2001, for the veteran's service-
connected bilateral hearing loss, is denied.

The assignment of an initial compensable disability rating 
for the period August 4, 1994 through August 15, 1996, for 
the veteran's service-connected hemorrhoids, is denied.

The assignment of an initial 30 percent disability rating for 
the period August 16, 1996, through March 19, 1997, for the 
veteran's service-connected hemorrhoids, is granted.

The assignment of an initial compensable disability rating 
from March 20, 2007, for the veteran's service-connected 
hemorrhoids, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


